COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Jefferson County, Texas v. Ellarene Farris, Individually and as
                         Personal Representative of the Heirs and Estate of James Farris

Appellate case number:   01-17-00493-CV

Trial court case number: 2005-09580

Trial court:             11th District Court of Harris County

      Appellee has filed Appellee’s Motion to Extend Time to file Motion for En Banc
Reconsideration.

       Appellee’s motion is granted in part. Appellee’s Motion for En Banc Reconsideration is
due within fifteen days of the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: September 27, 2018